DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on September 28, 2020 has been entered. Applicant’s amendments to independent claim 1 has change the scope of the claim. In view of the amendment filed on September 28, 2020, the following new grounds of rejections are necessitated. See the response to arguments section for a discussion of Applicant’s arguments.
Claims 1 – 10 remain pending in the application
Claims 1 – 10 are amended
No new and/or canceled claims were presented

Claim Objections
Claim 1 is objected to because of the following informalities:  Amended independent claim 1 now recites, “said maximum diameter being defined by the outer surface of of an extruded product…” in the 17th line. The Examiner respectfully point out to the Applicant that the word “of” is repeated, and the Examiner – for interpretations purposes – is interpreting the claimed limitation as reading – the outer surface of an extruded product --.
The Examiner respectfully notes Applicant’s argument in p. 5 of the Remarks filed 09/28/2020, regarding the claim objection presented by the Examiner in the previous Office action filed 05/27/2020, for the word “characterised.” The objection is hereby withdrawn in view of Applicant’s argument. 

 New Grounds of Rejection

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sanoner et al. (US Patent 6,564,831 B1; Sanoner).
Regarding claim 1, Sanoner discloses an extruded multitubular device and an extruder device (see Figs. 22 & 23, and Col. 1, lines 3 – 7, Col. 16, l. 25 – 48),  for multi-
An annotated copy of a portion of Sanoner’s Figs. 22 & 23 are provided below:

    PNG
    media_image1.png
    702
    696
    media_image1.png
    Greyscale

In the above marked up figure, the markings were added by the Examiner to facilitate the discussion of Sanoner. In the above marked up copy, MB is a main body defining a passage cavity (PC) and an average outflow direction, said main body being positionable at the end of an extrusion line, said passage cavity being penetrable by an extrusion material, S1 is an entry surface formed on a first face of the main body (MB) and defining a plurality of entry areas afferent to said passage cavity PC, and S2 is an exit surface formed on a second face of the main body MB, opposite to said first face, and defining a plurality of exit areas (see annotated figure above), efferent from said passage cavity PC, EP” (see the annotated copy of a portion of Sanoner’s Fig. 22 below):

    PNG
    media_image2.png
    521
    546
    media_image2.png
    Greyscale

In the above annotated figure, EP is an expansion portion capable of being operatively associated with the exit surface S2, and capable of being adapted to mutually orient spontaneous expansive flows of "die swells" of extrusion material through the exit surface S2 in reciprocal directions of mutual intersection. This expansion portion EP defines an arrangement of passage openings arranged along at least two concentric coronal circumferences having respective differentiated medium radii (see the above annotated figure, Fig. 11 and Col. 4, l. 3 – 16), said at least two concentric coronal circumferences defining two respective mean diameters (Col. 5, l. 36 – 50), which are smaller than a maximum diameter (that formed in EP), and positioned within said maximum diameter, said maximum diameter being defined by the outer surface (“external cylindrical tubing,” 11; see Fig. 11), of an extruded product which can be obtained through the device (Col. 16, l. 25 – 58).
Consequently, Sanoner’s disclosure anticipates the claimed extruder device as claimed in amended claim 1.

Regarding claim 2, Sanoner discloses the device according to claim 1. In the above annotated portion of a copy of Sanoner’s Fig. 22, said expansion portion EP is geometrically shaped to form a plurality of slots segmented (SS, CS, SI), and mutually arranged according to a matrix scheme (e.g., see Fig. 11), said slots comprising a predetermined number of slots shaped as an arc of circle or having a curved line (CS) and a predetermined number of slots  having substantially straight segments (SS), mutual intersections (SI) of said spontaneous expansive flows of "die swells" being in a space defined by the expansion portion EP in absence of contact with the walls of the expansion portion. 

Regarding claim 3, Sanoner discloses the device according to claim 1, wherein the expansion portion EP defines said at least two concentric coronal circumferences (Col. 5, l. 36 – 50), through a closed polygonal succession of slots CS shaped like an arc of circle or having a curved line (see the above annotated copy of Sanoner’s Fig. 22, and Fig. 11).

Regarding claim 4, Sanoner discloses the device according to claim 1, wherein the expansion portion EP defines said at least two coronal circumferences through a radial arrangement of slots SS having substantially straight segments (those which form the “separating membranes,” 13; see Fig. 11). In the below annotated figure of a portion of Sanoner’s Fig. 22, CM are a plurality of cross members radially arranged with respect EP), of an extruded product manufacturable through the device.


    PNG
    media_image3.png
    560
    495
    media_image3.png
    Greyscale

Regarding claim 5, Sanoner discloses the device according to claim 1, wherein the passage cavity PC, see the annotated copy of Sanoner’s Fig. 23 in the discussion of claim 1 above), is defined by a plurality of substantially parallel axial conduits (see annotated Fig. 23, where PC connects with the plurality of conduits, which terminates as the plurality of exit areas), said axial conduits emerging at the central portions of the slots (CS, SS) defining the expansion portion EP.

Regarding claim 6, Sanoner discloses the device according to claim 1, wherein the segmented slots (CS, SS) defining the expansion portion EP are geometrically interconnected, at least pairwise, at respective ends (see Figs. 11 & 22).

Regarding claim 7, Sanoner discloses the device according to claim 1, wherein the segmented slots (CS, SS) defining the expansion portion EP are geometrically separated, but arranged in a mutual proximity relationship, at least pairwise, at respective ends (see Figs. 11 & 22).

Regarding claim 8, Sanoner discloses the device according to claim 1, wherein there is also a guiding portion (GP, see the annotated copy of Fig. 23 below) geometrically shaped according to a matrix pattern, and capable of being adapted to guide the extrusion material flows through said plurality of axial conduits (see annotated Fig. 23, where PC connects with the plurality of conduits, which terminates as the plurality of exit areas), defining the passage cavity (PC).

    PNG
    media_image4.png
    702
    696
    media_image4.png
    Greyscale

Regarding claim 9, Sanoner discloses the device according to claim 1, wherein there are also insufflation means (see Col. 16, l. 48 – 51; “It is to be noted that all of the leaves or said sole piece are drilled, which allows them to bear an independent external air connection for each cavity”), operatively active in the main body MP and interposed between the axial conduits of the latter to enter a filler flow between the walls of the extruded product manufacturable through the device at least at the exit surface (see Col. 16, l. 48 – 60).

Regarding claim 10, Sanoner discloses the device according to claim 9, wherein said insufflation means are adapted to convey a fluid filler material (e.g., air; see Col. 16, l. 48 – 67), or a filler material in the solid state, e.g. HDPE – “high density polyethylene,” (see Col. 14, l.  30 – 67).
As to the claimed limitation, “…which can be discharged preferably by pyrolysis or chemical decomposition, said filler material defining said filler flow.” The Examiner respectfully points out to the Applicant that claim 10 is directed towards an Apparatus, and as such, the material or article worked upon does not limit apparatus claims, see MPEP 2115. “It is well settled that the intended use of a claimed apparatus is not germane to the issue of the patentability of the claimed structure. If the prior art structure is capable of performing the claimed use then it meets the claim.” In re Casey, 152 USPQ 235, 238 (CCPA 1967). In this case, the apparatus as disclose by Sanoner, is capable of the intended use recitation claimed by the Applicant, hence, it meets the claim.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been fully considered by the Examiner, but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. In view of Applicant’s amendment to independent claim 1, positioned within said maximum diameter, said maximum diameter being defined by the outer surface of an extruded product.”
Applicant’s arguments directed to Thompson et al. (US Publication 2002/00952203 A1) are moot as Thompson is no longer part of the Rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAREDMANUEL TROCHE whose telephone number is (571)272-9766.  The examiner can normally be reached on M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDGAREDMANUEL TROCHE/Examiner, Art Unit 1744                                                                                                                                                                                                        




/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712